Citation Nr: 1623554	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  12-30 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim that the February 2007 creation of an overpayment based on fugitive felon status and incarceration was not valid. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from August 1973 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 determination letter of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.  

In March 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in February 2015 when it was remanded for a statement of the case (SOC) to be issued pursuant to a notice of disagreement to the June 2011 determination letter.  The RO issued an SOC in October 2015 (and resent in November 2015). The Veteran filed a substantive appeal in October 2015.


FINDINGS OF FACT

1.  In an unappealed 2007 determination letter, the RO terminated the Veteran's benefits from August [redacted], 2005 to November [redacted], 2006. 

2.  New and material evidence has not been received since the 2007 determination letter. 


CONCLUSION OF LAW

Evidence received since the 2007 RO determination letter, which was the last final denial with respect to this issue, is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 ; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  

Fugitive Felon

Compensation is not payable on behalf of a Veteran for any period during which he or she is a "fugitive felon" 38 U.S.C.A. § 5313B(a); 38 C.F.R. § 3.665(n)(1).

The term "fugitive felon" includes a person who is a fugitive by reason of: (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under Federal or State law. 38 C.F.R. § 3.665(n)(2).

VA's Adjudication Procedure Manual provides additional guidance with respect to issues relating to fugitive felons. See M21-1MR, Part X, Chapter 16 (2013).  Under those guidelines, a beneficiary who is the subject of a valid outstanding felony arrest warrant is presumed to be a fugitive felon for VA purposes. M21-1MR, Pt. X, Ch. 16.1c.  An arrest warrant is simply an order from a magistrate or other official authorized to issue such warrants directing that a named individual be arrested and brought before the issuing official. Id.

When a warrant is dismissed, recalled, or quashed, there was still a valid warrant up to the date the warrant was cleared and VA benefits are subject to adjustment from the warrant date until the recall/dismissal/quash date, unless there was a specific determination that the warrant was void from its inception because of mistaken identity or a defect in the warrant, or the court order specifically states that the recall is effective from a specific date that is on or before the date of the warrant, or uses the terminology nunc pro tunc, which refers to changing back to an earlier date. M21- 1MR, Pt. X, Ch. 16.2f.

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, in a January 2006 rating decision, service connection was granted and a 20 percent rating assigned for a back disability, effective July 15, 2005.  In a February 2006 letter, the Veteran was notified of that decision and informed that his payment would begin August 1, 2005.  

In November 3, 2006 correspondence, the RO notified the Veteran that it had received information that a warrant had been issued for his arrest on September [redacted], 2004.  The RO proposed to terminate his compensation benefits effective September [redacted], 2004. 

The claims file includes an FFP-3 Investigative Summary Form from the VA IG.  It reflects a warrant date of September [redacted], 2004 for the Veteran. 

In November 9, 2006 correspondence, the Texas Department of Criminal Justice Correctional Institutions Divisions certified that the Veteran was convicted on December [redacted], 1988 to 12 years and 6 months confinement.  He was received on January [redacted], 1989 and discharged on November [redacted], 2006.

In November 28, 2006 correspondence, the Veteran stated that he was extradited to Texas on September [redacted], 2006 and released on November [redacted], 2006 for a parole violation for a crime that he committed in 1988.  He acknowledged that there had been a warrant issued for his arrest; however, he indicated that the case should have been resolved in 2001.  He further stated that after his arrest in 2006, he was extradited to Texas, and that after Texas checked the records, he was released.

In December 2006 correspondence, the Veteran stated that the Texas police picked him up (i.e. arrested him) using "an old warrant for the crime," for which he had previously served prison time.  He again stated that after he was extradited to Texas, and the records were checked, he was released.

In February 2007 correspondence, VA informed the Veteran that it was amending its November 2006 notice.  The RO terminated the Veteran's benefits from August 1, 2005, the date his benefits began, and then reinstated them effective November [redacted], 2006 based on the information he provided that he had been discharged (released from prison) the date the warrant was cleared, on November [redacted], 2006.  

In February 28, 2007 correspondence, the Veteran disagreed with the amount of the debt.  He stated that he was incarcerated from August 2006 to November 2006.  He stated that he was not incarcerated in 2005 at all, and was actually a patient at a VA facility during the "entire time."

In June 2007, the Veteran gave a different accounting of his dates of incarceration.  He contended that he was incarcerated from July [redacted], 2006 to November [redacted], 2006, and that the parole board had, without authority, added time to his sentence. 

An August 10, 2007 memorandum from Lt. G. M. reflects that the Veteran was in custody of the Berwyn, Illinois Police from approximately July [redacted], 2006 when he was charged with a crime.  While in custody, it was learned that he had a warrant for his arrest from Texas.  

Associated with the August 2007 correspondence was a September 8, 2006 "Adjustment Information" from Texas which reflects that the Veteran was paroled in July 1990 and then returned as "PV" after four years and two months due to failure to pay fees.  It was also noted that while on parole, the Veteran was arrested in September 2004.  An aggravated assault arrest case was stricken off on July [redacted], 2006 and it was noted that the "judge refuses to re-hear at future date."

Electronic mail dated October 19, 2007 from OIG reflects that the Veteran was arrested and his warrant cleared on July [redacted], 2006.  

March 25, 2008 correspondence from the Texas Department of Criminal Justice provided the following information:

Offender [the Veteran] was received into TDCJ custody on 1-[redacted]-1989 from San Augustine County on a 12 1/2 year sentence. Offender [the Veteran] is charged with Delivery of Controlled Substance (l ct.) by the 273 District Court under cause number [redacted]. Offender is charged for an offense occurring on 1-[redacted]-1987, with sentencing on 12-[redacted]-1988, and to begin on 12-[redacted]-1988.  Offender [the Veteran] was released from TDCJ custody on 7-[redacted]-1990 on parole. 

Offender [the Veteran] returned to TDCJ custody on 11-[redacted]-1994 from Sabine County in violation of parole.  Offender was released from TDCJ custody on 4-[redacted]-1997 on parole. 

Offender returned to TDCJ custody-on 9-[redacted]-2006 from Cook County, Ill. without new charges and in violation of parole.  On 11-[redacted]-2006 this office received a warrant of withdrawal for the parole violation and offender was allowed to release by discharge of sentence on 11-[redacted]-2006 without further obligation to this Agency. 

A computer printout reflects the Veteran's dates of incarceration, and a "MAX date of August [redacted], 2005.  A handwritten statement dated March 25, 2008 from [redacted] reflects that "According to the TDCJ (Texas Dept. of Crim Justice) computer records, [the Veteran] discharged his sentence on 08-[redacted]-2005 as per "MAX" date underlined above

In May 2008, the RO issued a statement of the case (SOC) on the issue of whether the withholding and creation of an overpayment with regard to the fugitive felon law was proper and in accordance with applicable law.  The RO explained that, pursuant to pertinent regulations, compensation benefits were withheld while a warrant for the Veteran's arrest was outstanding from August [redacted], 2005 to July [redacted], 2006 when he was briefly incarcerated.  On that date, full compensation was restored.  Further pursuant to the regulations, on the 61st day following the incarceration, his compensation was reduced to the equivalent of a 10 percent award, until his release on November [redacted], 2006.  As of that date, full compensation was again restored.  The Veteran did not file a timely appeal and the decision became final.

Evidence of record since the last final denial

In February 2011 correspondence, the Veteran asserted that he could not have been a "fugitive" because he was "not on the run."  He asserted that he had permission to go to Chicago and get a job, was not supposed to be on Texas parole, and was cleared on July [redacted], 2006.  He included the computer sheet noted above which noted "Max:08-12-2005," a typed print out of court document which notes an arrest date of July [redacted], 2006, and a court appearance date of July [redacted], 2006, and a copy of the same handwritten stated dated in March 2008 noted above. 

In May 2011, the Veteran stated that the original charge was from January 1989 and he was released on parole in April 1997.  He stated that he was held from July [redacted], 2005 to September [redacted], 2006 without any new charges and not in violation of parole and was released on November [redacted], 2006.  

In May 2011, the Veteran requested reinstatement of his back pay and submitted a copy of his March 2008 VA Form 21-4138 requesting such.  He also submitted another statement that he had been arrested in July 2005, and informed that he was being held on a warrant from Texas.  He contends that he was held without any new charges and was not in violation of parole. 

In July 2011, he stated that he had permission to be looking for work.

The Veteran testified at the March 2016 Board hearing that he was put in jail illegally by the Texas Department of Criminal Justice and had to stay less than 90 days to have the situation corrected. 

Old and new evidence of record considered as a whole

The newly received evidence is duplicative of the evidence which was in evidence at the time of the last final denial.  The Veteran is asserting same contention that he had previously asserted; namely, that the warrant for his arrest was in error and has submitted copies of the government documentation which was already in evidence.  There is no evidence added to the record that relates to an unestablished fact necessary to substantiate the claim-whether the Veteran was incorrectly considered a fugitive felon.  The Board is mindful of the Court's opinion in Shade v. Shinseki, 24 Vet. App. 110 (2010), in which the Court held that the phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Despite this low threshold, the Board finds that evidence received after the last final denial is insufficient to reopen the previously denied claim.  


ORDER

As new and material evidence has not been received to reopen the claim that the February 2007 creation of an overpayment based on fugitive felon status and incarceration was not valid; the appeal is denied. 



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


